N e w sR e l e a s e QUICKSILVER RESOURCES INC. 801 Cherry Street Fort Worth, TX76102 www.qrinc.com Quicksilver Resources Announces 2011 First-Quarter Results FORT WORTH, TEXAS (May 9, 2011) – Quicksilver Resources Inc. (NYSE: KWK) today announced results for the first quarter of 2011.Production averaged a record 392.3 million cubic feet of natural gas equivalent (MMcfe) per day during the first quarter, up 23% from the prior-year quarter.The increase in production was once again primarily driven by higher volumes from the company’s Fort Worth Basin Barnett Shale asset, coupled with increased volumes from its Horn River Basin natural gas project in northeast British Columbia.The 2011 production volumes were comprised 81% from natural gas, 18% from natural gas liquids (NGLs) and 1% from crude oil and condensate. Financial results for the first quarter of 2011 were impacted by a non-cash impairment charge of $49.1 million, related to the company’s Canadian full cost pool, a non-cash loss of $23.3 million associated with the company’s equity interest in BreitBurn Energy Partner’s (Nasdaq: BBEP) fourth-quarter 2010 mark-to-market of derivatives and a $1.3 million gain on the sale of BBEP units.Including these charges, Quicksilver reported a net loss of $70.8 million (a loss of $0.42 per diluted share) for the first quarter of 2011, as compared to net income of $8.2 million ($0.05 per diluted share) in the prior-year period.Adjusted net income for the 2011 first quarter, a non-GAAP financial measure, was $2.8 million ($0.02 per diluted share), as compared to adjusted net income of $33.8 million ($0.20 per diluted share) in the 2010 period.Details of adjusted net income are included in the tables at the end of this news release. “Our base operations continued to improve as production volumes once again set new records while we remained focused on our all-in unit cost structure, which declined 2% versus the prior year,” said Glenn Darden, Quicksilver president and chief executive officer.“Concurrently, we built the largest inventory of new projects in our company’s history.Quicksilver has assembled meaningful acreage positions in four developing oil plays and three natural gas plays, where Quicksilver can use its expertise in unconventional resource development to cost-effectively grow our reserve base and production.We are actively pursuing these new projects, with initial results expected later this year.” Revenues and Expenses Sales of produced natural gas, NGLs and crude oil for the first quarter of 2011 were $190.3 million, down 6% from the prior-year quarter.The decrease in production revenues was primarily due to lower realized prices for natural gas, offset in part by higher sales volumes of natural gas and higher realized prices for NGLs and crude oil. Quicksilver continued its focus on reducing unit costs, which declined year-over-year in all categories, excluding gathering, processing and transportation expense.Unit lease operating expense declined $0.09 per thousand cubic feet of natural gas equivalents (Mcfe) to $0.61 per Mcfe in the first quarter of 2011, down 13% from the 2010 rate, and down 2% sequentially from the prior quarter.In the first quarter of 2011, on a unit of production basis, production and ad valorem tax expense declined 30%, depletion, depreciation and accretion expense declined 9%, general and administrative expense declined 28% and interest expense declined 16% versus the prior-year quarter, resulting in a total -more- NEWS RELEASE Page2 of 10 reduction of $0.77 per Mcfe.Unit gathering, processing and transportation expense was $1.25 per Mcfe for the first quarter of 2011. Impact from BreitBurn Ownership For the 2011 first quarter, Quicksilver reported a loss of $20.9 million attributable to the company’s interest in BBEP’s fourth-quarter 2010 results, including BBEP net losses of approximately $23.3 million from derivatives.During the first quarter of 2011, Quicksilver received approximately $6.4 million in cash distributions associated with its ownership of BBEP units.In addition, Quicksilver sold approximately 100,000 units of BBEP during the first quarter of 2011 and recognized a gain of $1.3 million on the transaction.Quicksilver still owns approximately 15.6 million units of BBEP. Total Debt At March 31, 2011, the company’s total debt was approximately $2.0 billion, a reduction of approximately $484 million from the prior-year balance.Currently, Quicksilver has approximately $723 million available under its $1 billion senior secured revolving credit facility.Last week, the company’s bank group re-affirmed the borrowing base on the company’s senior secured revolving credit facility at $1.0 billion, based upon oil and gas reserves as of December 31, 2010. Operational Update During the first quarter of 2011, Quicksilver’s development activity was concentrated in its Fort Worth Basin Barnett Shale asset.As planned, the company utilized two rigs in the basin which drilled 17 (15.0 net) operated wells and connected 50 (45.2 net) operated wells to sales.At March 31, 2011, Quicksilver had a remaining inventory of approximately 90 operated wells that were drilled in the Barnett Shale but awaiting completion or connection to sales lines.The company now expects to exit the year with approximately 45 wells in this inventory. In the Horseshoe Canyon area of Alberta, Canada, the company drilled eight (5.0 net) wells and connected two (2.0 net) wells to sales lines during the first quarter of 2011.Six (4.5 net) wells were placed on production during the quarter. Quicksilver completed its 2010/2011 winter drilling program in the Horn River Basin of northeast British Columbia and has now drilled a total of eight horizontal wells into the Muskwa and Klua formations, of which four wells have commenced production.Only two additional wells are required to validate all of Quicksilver’s exploratory licenses and convert these licenses, covering approximately 130,000 net acres, into 10-year development leases.In addition, the company has drilled its first horizontal well into the shallower Exshaw oil formation and expects to begin completion activities on this well this summer. As previously announced, the company has initiated midstream operations associated with its Horn River asset.Construction and compression related to Quicksilver’s own 20-mile, 20-inch gathering line, which will serve as the spine of Quicksilver’s transportation from its Horn River acreage, is now complete.Final tie-in of the line into the Spectra system is anticipated in May, which will enable the company to flow gas from its four completed gas wells at unrestricted rates of more than 30 MMcf per day. -more- NEWS RELEASE Page3 of 10 Quicksilver has also executed an agreement with NOVA Gas Transmission Ltd., a subsidiary of TransCanada Pipelines Limited (TransCanada), that enables TransCanada to commence work on a 70-mile Horn River extension to TransCanada’s Alberta System.The agreement provides Quicksilver a low-cost solution for gathering, treating and transporting natural gas from its Horn River asset to multiple markets to maximize margins.The Horn River extension is expected to be operational in mid-2014 to provide additional take-away capacity for Quicksilver’s expected growing production volumes from the basin. Capital During the first quarter of 2011, the company incurred capital costs of approximately $197 million, of which approximately 55% was associated with drilling and completion activities, approximately 20% for midstream activities, approximately 24% for acreage purchases and approximately 1% for other assets.The company’s board of directors has approved an increase in 2011 capital spending to approximately $480 million. The increase in capital spending is primarily associated with additional lease acquisitions that the company anticipates within two new exploratory plays in the Sandwash Basin in northwest Colorado and the Delaware Basin in west Texas.Quicksilver now holds leases covering approximately 197,000 and 54,000 net acres in the Sandwash and Delaware basins, respectively.In May, the company expects to spud its first of six initial vertical exploratory wells targeting oil from the Niobrara formation in the Sandwash Basin. Second-Quarter 2011 Outlook Quarterly average daily production volume is expected to increase approximately 8% sequentially in the second quarter of 2011, averaging in the range of 420 MMcfe to 430 MMcfe per day.Average unit expenses, on a Mcfe basis, are expected as follows: · Lease Operating Expense $ - $ · Gathering, processing and transportation - · Production taxes - · General and administrative - · Depletion, depreciation & accretion - The company has hedges in place to cover approximately 60% of expected production for the second quarter of 2011.A total of 190 MMcf per day of natural gas is covered by collars or fixed-price swapswith a weighted-average floor price of $5.95 per thousand cubic feet (Mcf) and 10,500 barrels per day of NGLs are covered by fixed-price swaps with a weighted-average price of $38.84 per barrel for the second quarter and remainder of 2011. Conference Call The company will host a conference call to discuss first-quarter 2011 operating and financial results and its outlook for the future at 11:00 a.m. eastern time today. Quicksilver invites interested parties to listen to the call via the company’s website at www.qrinc.com or by calling 1-877-313-7932, using the conference ID number 33141805, approximately 10 minutes -more- NEWS RELEASE Page4 of 10 before the call.A digital replay of the conference call will be available at 3:00 p.m. Eastern time the same day, and will remain available for 30 days.The replay can be dialed at 1-800-642-1687 and reference should be made to the conference ID number 33141805.The replay will also be archived for 30 days on the company’s website. Use of Non-GAAP Financial Measure This news release and the accompanying schedule include the non-generally accepted accounting principles ("non-GAAP") financial measure of adjusted net income.The accompanying schedule provides reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measure should not be considered as an alternative to GAAP measures such as net income or operating income or any other GAAP measure of liquidity or financial performance. About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is an independent oil and gas company engaged in the exploration, exploitation, development and acquisition of oil and gas, primarily from unconventional reservoirs including gas from shales, coal beds and tight sands in North America.The company has U.S. offices in Fort Worth, Texas; Glen Rose, Texas, Steamboat Springs, Colorado and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. Forward-Looking Statements The statements in this news release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although these statements reflect the current views, assumptions and expectations of Quicksilver Resources’ management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Resources’ financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas, natural gas liquids and crude oil prices; failure or delays in achieving expected production from exploration and development projects; uncertainties inherent in estimates of natural gas, natural gas liquids and crude oil reserves and predicting natural gas, natural gas liquids and crude oil reservoir performance; effects of hedging natural gas, natural gas liquids and crude oil prices; fluctuations in the value of certain of our assets and liabilities; competitive conditions in our industry; actions taken or non-performance by third parties, including suppliers, contractors, operators, processors, transporters, customers and counterparties; changes in the availability and cost of capital; delays in obtaining oilfield equipment and increases in drilling and other service costs; delays in construction of transportation pipelines and gathering and treating facilities; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; the effects of existing and future laws and governmental regulations, including environmental and climate change requirements; the effects of existing or future litigation; as well as, other factors disclosed in Quicksilver Resources’ filings with the Securities and Exchange Commission.The forward-looking statements included in this news release are made only as of the date of this news release, and we undertake no obligation to update any of these forward-looking statements to reflect subsequent events or circumstances except to the extent required by applicable law. # # # - more - NEWS RELEASE Page5 of 10 Investor and Media Contact: Rick Buterbaugh (817) 665-4835 John Hinton (817) 665-4990 KWK 11-07 - more - NEWS RELEASE Page6 of 10 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) In thousands, except for per share data - Unaudited For the Three Months Ended March 31, Revenue: Natural gas, NGL and oil Sales of purchased natural gas Other Total revenue Operating expenses: Lease operating Gathering, processing and transportation Production and ad valorem taxes Costs of purchased natural gas Other operating Depletion, depreciation and accretion Impairment - General and administrative Total expense Operating income (loss) Loss from earnings of BBEP Other income - net Interest expense Income (loss) before income taxes Income tax expense Net income (loss) Net income attributable to noncontrolling interests - Net income (loss) attributable to Quicksilver Earnings (loss) per common share - basic Earnings (loss) per common share - diluted -more- NEWS RELEASE Page7 of 10 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except for per share data - Unaudited March 31, 2011 December 31, 2010 ASSETS Current assets Cash and cash equivalents $2 Accounts receivable - net of allowance for doubtful accounts Derivative assets at fair value Other current assets Total current assets Investments in equity affiliates Property, plant and equipment - net Oil and gas properties, full cost method (including unevaluated costs of $356,566 and $304,269, respectively) Other property and equipment Property, plant and equipment - net Assets of midstream operations held for sale Derivative assets at fair value Other assets LIABILITIES AND EQUITY Current liabilities Current portion of long-term debt Accounts payable Accrued liabilities Derivative liabilities at fair value - Current deferred tax liability Total current liabilities Long-term debt Liabilities of midstream operations held for sale Asset retirement obligations Derivative liabilities at fair value - Other liabilities Deferred income taxes Commitments and contingencies Stockholders' Equity Preferred stock, par value $0.01, 10,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 400,000,000 shares authorized, and 176,665,190 and 175,524,816 shares issued, respectively Paid in capital in excess of par value Treasury stock of 5,373,195 and 5,050,450 shares, respectively Accumulated other comprehensive income Retained earnings Total Stockholders' equity - more - NEWS RELEASE Page8 of 10 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except for per share data - Unaudited For the Three Months Ended March 31, Operating activities: Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depletion, depreciation and accretion Impairment expense - Deferred income tax expense Non-cash (gain) loss from hedging and derivative activities 54 Stock-based compensation Non-cash interest expense Gain on disposition of BBEP units - Loss from BBEP in excess of cash distributions Other 89 Changes in assets and liabilities Accounts receivable Derivative assets at fair value - Prepaid expenses and other assets Accounts payable Accrued and other liabilities Net cash provided by operating activities Investing activities: Purchases of property, plant and equipment Proceeds from sale of BBEP units - Proceeds from sale of properties and equipment Net cash used by investing activities Financing activities: Issuance of debt Repayments of debt Debt issuance costs paid - Gas Purchase Commitment repayments - Issuance of KGS common units - net of offering costs - Distributions paid on KGS common units - Proceeds from exercise of stock options Taxes paid on vesting of KGS equity compensation - Purchase of treasury stock Net cash provided by financing activities Effect of exchange rate changes in cash Net decrease in cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $2 - more - NEWS RELEASE Page9 of 10 QUICKSILVER RESOURCES INC. Unaudited Selected Operating Results Three Months Ended March 31, Average Daily Production: Natural Gas (Mcfd) NGL (Bbld) Oil (Bbld) Total (Mcfed) Average Realized Price: Natural Gas (per Mcf) NGL (per Bbl) Oil (per Bbl) Total (Mcfe) Expense per Mcfe: Lease operating expense: Cash expense Equity compensation Total lease operating expense GPT expense Production and ad valorem taxes Depletion, depreciation and accretion General and administrative expense: Cash expense Equity compensation Total general and administrative expense QUICKSILVER RESOURCES INC. Production, on a million cubic feet of natural gas equivalent (MMcfe) per day basis, by operating area Three Months Ended March 31, Change Barnett Shale 31% Other U.S. -33% Total U.S. 29% Horseshoe Canyon -5% Horn River 50% Total Canada 1% Total 23% -more- NEWS RELEASE Page10 of 10 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME (LOSS) TO ADJUSTED NET INCOME In thousands, except per share data-Unaudited Three Months Ended March 31, 2011 As Reported Adjustments Adjusted Net Income Revenue: Natural gas, NGL and oil $- Sales of purchased natural gas - Other - Total revenue - Operating expenses: Lease operating - Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating expenses - Depletion, depreciation and accretion - Impairment - General and administrative - Total expense Operating income (loss) Income (loss) from earnings of BBEP Other income (expense) - net Interest expense - Income (loss) before income taxes Income tax Net income (loss) Earnings (loss) per common share - diluted Weighted average shares outstanding Three Months Ended March 31, 2010 As Reported Adjustments Adjusted Net Income Revenue: Natural gas, NGL and oil $- Sales of purchased natural gas - Other - Total revenue - Operating expenses: Lease operating - Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas Other operating expenses - Depletion, depreciation and accretion - General and administrative - Total expense Operating income Income (loss) from earnings of BBEP Other income - net - Interest expense - Income before income taxes Income tax Net income Net income attributable to noncontrolling interests - Net income attributable to Quicksilver Earnings per common share - diluted Weighted average shares outstanding -end-
